         Case 1:19-cr-00704-LAP Document 71 Filed 03/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                      Plaintiff,
                                                 19 Cr. 704 (LAP)
               -against-
                                                        ORDER
BRANDON BECKER,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    Trial in this matter will begin on January 31, 2022 at

10:00 a.m. in Courtroom 12A of the Daniel Patrick Moynihan

United States Courthouse at 500 Pearl Street, New York, New York

10007.

    Counsel shall confer and inform the Court of a proposed

schedule for briefing any motions in limine so as to have

briefing completed no less than one month before trial.             Counsel

shall submit a proposed schedule promptly.

    The Government shall forward its requests to charge to the

defense in time for review and submission to the Court one week

before trial.     The parties shall submit the Government’s

requests together with any modifications, additions, or

deletions requested by the defense.

    Counsel shall also submit requested voir dire questions one

week before trial.




                                      1
         Case 1:19-cr-00704-LAP Document 71 Filed 03/16/21 Page 2 of 2



SO ORDERED.

Dated:      New York, New York
            March 16, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge




                                      2
